Exhibit 99.19 CONSENT OF EXPERT United States Securities and Exchange Commission Washington, D.C.20549 Ladies and Gentlemen: Re:SilverCrest Mines Inc. (the “Company”) – Form40-F I, Carlos Chaparro, do hereby consent to: (i) the filing of the written disclosure regarding (A) the technical report entitled the “Santa Elena Expansion Pre-Feasibility Study and Open Pit Reserve Update” effective April 30, 2013 and amended on March 4, 2014 (the “Pre-Feasibility Study”), and (B) the technical report entitled the “Preliminary Economic Assessment for the La Joya Property, Durango, Mexico NI 43-101 Technical Report” with an effective date of October 21, 2013, and amended on March 4, 2014 (the “PEA”),in the Annual Information Form (the “AIF”) of the Company for the year ended December 31, 2013; (ii) the incorporation by reference of the AIF and the Pre-Feasibility Study and the PEA into the Form 40-F Annual Report of the Company for the year ended December 31, 2013, being filed with the United States Securities and Exchange Commission, and any amendments thereto (the “Form 40-F”); and (iii) the use of my name in the AIF, and the Form 40-F. DATED the 31st day of March, 2014 By: “Carlos Chaparro” Name: Carlos Chaparro Company: Tetra Tech EBA Inc.
